Name: Council Regulation (EEC) No 1949/90 of 29 June 1990 on the application of Decision No 1/90 of the EEC-Sweden Joint Committee amending protocol 3 concerning the definition of the concept of "originating products" and methods of administrative cooperation following the suspension of the customs duties applicable by the Community of Ten and Sweden to imports from Spain
 Type: Regulation
 Subject Matter: Europe;  international trade;  tariff policy;  international affairs;  executive power and public service
 Date Published: nan

 10 . 7. 90 Official Journal of the European Communities No L 176/9 COUNCIL REGULATION (EEC) No 1949/90 of 29 June 1990 on the application of Decision No 1/90 of the EEC-Sweden Joint Committee amending Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation following the suspension of the customs duties applicable by the Community of Ten and Sweden to imports from Spain THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Agreement between the European Economic Community and the Kingdom of Sweden (') was signed on 22 July 1972 and entered into force on 1 January 1973 ; Whereas by virtue of Article 28 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation, which forms an integral part of the above Agreement, the Joint Committee has adopted Decision No 1 /90 amending Protocol 3 ; Whereas it is necessary to apply this Decision in the Community, HAS ADOPTED THIS REGULATION : Article 1 Decision No 1 /90 of the EEC-Sweden Joint Committee shall apply in the Community. The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 June 1990. For the Council The President M. SMITH (') OJ No L 300, 31 . 12. 1972, p. 97.